Citation Nr: 1634976	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a total disability rating based on individual unemployability, has been raised by the record in a September 2015 statement from the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Veteran seeks service connection for a low back disability.  He contends that this disability is due to his military service.  Specifically, he asserts that he developed pain in his low back during service while carrying 50 pound ruck sacks during physical training and while stationed in Panama.

As an initial matter, in a December 2014 correspondence, the Veteran indicate that he was receiving Social Security Administration (SSA) benefits due to his claimed low back disability.  The record does not show that an inquiry has been made regarding these benefits.  To the extent they exist, they are presumed to be pertinent to the issue on appeal.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Service treatment records dated in November 1986 note that the Veteran had fallen down stairs and incurred a contusion in his lumbosacral area.  A service treatment note dated in December 1986 reflects that the Veteran complained of back pain.  

A VA treatment record dated in November 2006 shows that the Veteran complained of back pain.  He reported experiencing a "lumbosacral sprain" in his back 20 years prior.  He noted that his back would go out about 2 to 3 times per month.  A diagnosis of back pain was provided. 

The Veteran was afforded a VA examination in December 2006.  An impression of mechanical low back strain was provided.  The Veteran reported experiencing back pain while in service.  The VA examiner noted that the Veteran was seen for a contusion while in service.  It was also noted that the Veteran was seen at a VA hospital in 1988 after injuring his back carrying plywood.  The VA examiner opined that the injury that had been sustained during the Veteran's time in the military was not related to his current symptomatology.  

The Veteran submitted a statement from T. W. in February 2007 who noted that he was stationed with the Veteran in Panama and that as long as he had known him, the Veteran had complained of back problems.  T.W. stated that he had seen the Veteran limp due to his back condition.  

A July 2009 note from VA reflects that the Veteran had chronic low back pain which had started after heavy lifting in service.  The same VA doctor noted in a February 2010 medical note that the Veteran had been required to carry a teletype radio and ruck sack while in service.  In a May 2010 VA medical note, the same VA doctor noted that the Veteran had been treated for back pain while in service.  The VA doctor noted that it was quite possible that the initial incident led to the Veteran's current state of affairs.  

Pursuant to a September 2014 Board remand, the Veteran was afforded a VA examination in October 2014.  The VA examiner was requested to determine the etiology of the Veteran's current low back disability.  The VA examiner was also asked to specifically address the service treatment records showing treatment for low back pain and the May 2010 letter from the Veteran's VA physician indicating his current disability may be related to his active service.  

The examination report shows a diagnosis of lumbosacral strain.  It was noted that the Veteran experienced less movement than normal and pain on movement.  The VA examiner opined that the Veteran's claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that there was no evidence of any connection and that there was no clearly documented continuum of care from service until now.

The Board finds the October 2014 medical opinion is not adequate.  The VA examiner did not account for the Veteran's competent lay statements regarding onset of his low back disability, nor did the VA examiner specifically address the May 2010 letter from the Veteran's VA physician indicating his current disability may have been related to his active service as requested in the Board's September 2014 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, the Board finds that the RO has not substantially complied with the directives of the prior September 2014 remand and, thus, a remand for curative action was required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The Board finds that a remand for a clarification VA medical opinion is required and directs the RO to ensure that the VA examiner is provided the entire electronic record for review.  In support of the rendered opinion, the examiner is also directed to provide a complete rationale, to include citation to documents in the electronic record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above has been completed, the electronic claims file must be returned to the October 2014 VA examiner, if available, for an addendum opinion.  If the original examiner is not available, the file must be reviewed by another examiner of similar qualifications to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one must be conducted.

The examiner must provide an opinion as to whether the Veteran's low back disability is related to the Veteran's active military service.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

